Acheson, J.
During the term when it is rendered or entered of record, a judgment or an order, however conclusive in its character, is under the control of the court pronouncing it, and may then be set aside, vacated, or modified. Bronson v. Schulten, 104 U. S. 410. Upon this principle, I think the court has the power to take off the forfeiture of the recognizance in this case, although it may not be *501strictly within the letter of section 1020 of the Revised Statutes. The xeeogni ?ance here was taken, not for the defendant’s appearance for trial, v hich strictly seems to be the case contemplated by section 1020, 1 ut after trial and conviction, and was conditioned for the de-fendan ,’s appearance on the first day of the present (May) term, to abide ! he sentence of the court. lie did not appear then, but did subseq ientity during the term, and was sentenced. The party making^ ap >lication for the remission is the bail, who certainly was guilty of no ‘ willful default,” however it may have been with the defendant himsel ’. Public justice does not require the penalty to be enforced if the ■ tefendant pay his fine and costs. The case is within the spirit and r< ason of the said section 1020, and substantial justice will be subsei /ed by remitting the forfeiture upon terms.
Anc now, June 3, 1881, it is ordered that the forfeiture of said re-cognú anee be taken off and the penalty remitted, upon condition that the de iendant pay the fine imposed on him, and the costs of prosecution.